Citation Nr: 9929812	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  96-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The appellant, E. L., and T. B.




ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1943.  

The veteran died in June 1994, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
January 1995 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.

The appellant appeared for a personal hearing before the RO 
in November 1995.  A transcript of that hearing is of record.

The Board notes that the appellant was scheduled for a 
personal hearing before a Member of the Board in Phoenix, 
Arizona, and given notice of the date and time thereof.  
However, the appellant failed to appear for the hearing, and 
there is no indication of record that she requested a 
postponement of said hearing.  Thus, this appeal continues as 
though the appellant's request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  The veteran served in the United States Army from March 
1941 to October 1943.

2.  The veteran died in June 1994 at the age of 74 from 
myocardial infarction, due to or as a consequence of coronary 
artery disease and hypertension.

3.  At the time of his death, the veteran was service 
connected for post-traumatic arthritis of the right ankle, 
evaluated as 20 percent disabling.

4.  There is no competent evidence of record demonstrating a 
nexus between the cause of the veteran's death and his 
service-connected disability or any other incident related to 
his service. 


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1110, 1310, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  While on work detail in December 1943, the 
veteran was helping tear down a camp building when the roof 
collapsed, fracturing his right ankle.  Service medical 
records reflect that the veteran was treated for his injury 
until he was discharged from service in October 1943.  Review 
of the veteran's service medical records reveals no blood 
pressure readings, and no in-service complaints, diagnosis, 
or treatment for coronary artery disease or hypertension.  

The certificate of disability for discharge, dated in October 
1943, recommended that the veteran should be discharged from 
service on account of "[a]rthritis, traumatic, right 
ankle," which was noted as "secondary to fracture of right 
ankle incurred 11 Dec. 1942 . . . ."  The certificate noted 
further that the veteran's disability was incurred in the 
line of duty and did not exist prior to his induction into 
service.  The veteran received a discharge for disability 
from service on October 14, 1943. 

The veteran filed a compensation claim in November 1943.  
After review of the veteran's service medical records, the RO 
issued a decision in December 1943 which granted service 
connection for "arthritis traumatic right ankle secondary to 
fracture, rated as ankylosis ankle right favorable."  The 
ankle disability was evaluated as 20 percent disabling, 
effective from October 15, 1943.

The veteran's right ankle disability was reviewed by VA 
examination in October 1944.  The VA physician noted that the 
veteran had not been treated by any other doctors since being 
discharged from service.  Notation of the veteran's post-
service industrial history reflects that he worked in a mine 
for five months as a laborer, and that said employment was 
the veteran's only post-service job up to that time.  The 
veteran reported that his ankle did "not bother him much 
anymore," and that his ankle disability was manifested by a 
dull ache with some weakness and stiffness.  The veteran 
reported that strenuous exercise caused pain and fatigue, but 
he opined that his condition was improving.  Physical 
examination revealed that the veteran was well developed and 
nourished.  His right ankle was normal to inspection.  Dorsal 
flexion and lateral rotation were normal, and plantar flexion 
was only slightly limited.  The veteran did not complain of 
pain from manipulation.  Diagnosis was "[a]rthritis, 
traumatic, residual of old fracture, right ankle."  
Examination of the veteran's cardiovascular system revealed 
that it was "normal."

In a November 1944 decision, the RO held that the October 
1944 VA examination findings failed to warrant continuation 
of the previously assigned 20 percent disability rating.  
Consequently, the RO reduced the disability rating to 10 
percent, effective from January 3, 1945.

The veteran's right ankle disability was scheduled for 
further review by VA examination in May 1947.  The record 
reflects that the veteran was informed in writing of the time 
and place to report for said examination, but that he failed 
to do so.  Consequently, the RO informed the veteran that 
"compensation benefits have been stopped effective date of 
last payment because of your failure to cooperate."

The RO received the veteran's claim from an increased 
disability rating in June 1975, wherein the veteran contended 
that the right ankle disability was increasing in severity.  
Pursuant to his claim for an increased evaluation, the RO 
scheduled VA examination to assess the degree of the 
veteran's right ankle disability.

The veteran presented to the March 1976 VA examination and 
reported that he had been unemployed since November 1974 
because of severe pain in his right ankle.  He complained 
that the ankle was often swollen, and it got red and itchy if 
he walked a long distance.  Examination of the right ankle 
showed a full range of motion and no deformity.  The VA 
examiner noted that the veteran's cardiovascular was 
"normal."  A blood pressure reading was 150/96.  Diagnosis 
was "normal exam, degenerative joint disease, right ankle 
probably secondary to accident in 1942."  The VA examiner 
recommended that the veteran should return for two addition 
blood pressure readings to determine if he was hypertensive.

The veteran reported for further VA examination in June 1976 
with complaints of pain in the right ankle.  During the 
examination, five blood pressure readings were taken at 
various stages of exercise, with the highest reading at 
170/102, and the lowest at 158/104.  No specific opinions 
were rendered pertaining to the veteran's cardiovascular 
system.  Diagnosis after examination was post-traumatic 
arthritis of the right ankle.  After X-ray examination, a VA 
radiologist diagnosed "[p]robable disuse osteoporosis . . . 
[d]egenerative arthritis, right ankle . . . ."  The 
radiologist opined that "[i]t is difficult to specifically 
relate this to the old injury."

In a July 1976 rating decision, the RO reestablished the 
veteran's entitlement to compensation benefits, as the June 
1976 VA examination report showed "abnormal restriction of 
motion of the right ankle."  The previously applied 20 
percent disabling rating was reinstated.

The veteran submitted a private hospital report dated in 
January 1985 that reflects examination of his right ankle, 
and provides diagnosis of osteoarthritis and degenerative 
joint disease of the right ankle and subtalar joint.  Said 
medical report is negative for any complaints, diagnosis, or 
treatment for hypertension or coronary artery disease.  The 
RO considered the private hospital record, and informed the 
veteran in an April 1985 letter that said evidence did not 
warrant a change in the previous evaluation.

The veteran died in June 1994 at the age of 74.  His death 
certificate listed myocardial infarction as the immediate 
cause of death, due to or as a consequence of coronary artery 
disease and hypertension.  

The appellant filed a claim for nonservice-connected VA death 
pension in July 1994, and filed a claim for service-connected 
VA death benefits in August 1994.  She submitted a copy of 
the veteran's death certificate in support of her claims.  

By a January 1995 rating decision, the RO denied the 
appellant's claim for service-connected death benefits, and 
the appellant was notified of said decision in March 1995.  
The RO found that service connection for the cause of the 
veteran's death was not warranted as there was no evidence of 
a cardiac condition in service or within the one year 
presumptive period following separation from service.  
Additionally, the RO held that the evidence did not show any 
relationship between the veteran's service-connected right 
ankle disability and the cause of the veteran's death.  
Further, the RO found that the veteran's right ankle 
disability did not contribute in a material or substantial 
way in hastening the veteran's death.  The RO did, however, 
grant the appellant's claim for nonservice-connected death 
pension.  The appellant initiated an appeal of the RO's 
denial of service-connected death benefits in June 1995.

Private medical records have been submitted which reflect 
that the veteran presented to the Gallup Indian Medical 
Center in July 1984 with acute abdominal pain.  Examination 
revealed that the veteran was alert, well-developed, well 
nourished, mildly obese and in no acute distress.  His heart 
revealed a regular rate and rhythm, and no murmurs were 
noted.  Regarding the veteran's medical history, the 
physician noted that the veteran had been treated for 
hypertension "on and off" in the past, and that the 
hypertension had been controlled by diet.  A history of 
chronic alcohol abuse was also noted.  Diagnosis was acute 
cholecystitis with intrahepatic abscess, hypertension, and 
chronic alcohol abuse.  Pursuant to the diagnosis, the 
veteran underwent a cholecystectomy in July 1984.  

On November 23, 1992, the veteran presented to the emergency 
room of Sage Memorial Hospital with complaints of chest pain 
that occurred after chopping wood.  The emergency room 
treating physician gave a provisional diagnosis of acute 
inferior wall myocardial infarction.  The veteran was 
offered, and he refused, admission to a monitored bed.  The 
veteran presented the following day for follow up care and 
reported that the pain was almost gone.  The examining 
physician noted the veteran's history of hypertension, 
alcoholism, degenerative joint disease, right cataract, 
hepatomegaly, and status post cholecystectomy.  Examination 
of the veteran's heart showed regular rate and rhythm, 
tachycardic.  There was an S4 sound but no S3 sound or 
murmur.  Electrocardiogram results "strongly" supported the 
provisional diagnosis, and diagnosis at discharge was acute 
interior wall myocardial infarction and hypertension.  

A May 1993 narrative summary from the Gallup Indian Medical 
Center reflects that "this 73 year old man was in his usual 
state of good health" until two days before, when the 
veteran fell down stairs in his home and fractured his left 
hip.  The narrative reflects that the veteran underwent 
surgery, which included an "uneventful pinning of the hip 
with six Null's pins."  Additional records reflect that the 
veteran was hospitalized from June 10, 1993, to July 9, 1993, 
after his left hip became infected.  Diagnosis after an 
admission examination was left hip infection, very carious 
teeth with empyema, hypoglycemia, and anemia.  Over the 
course of his admission, the veteran underwent several 
procedures to aspirate and debride the left hip infection.  
The hospital summary noted that the veteran's gum disease was 
also addressed, and the veteran's remaining teeth were 
extracted because of the extreme amount of caries and gum 
disease.  The examining physician opined that "[t]his is a 
possible site of origin of his hip infection . . . ."

The veteran's terminal hospital records reflect that he was 
taken by ambulance to the emergency room of Sage Memorial 
Hospital on June 14, 1994.  He complained of heartburn, 
indigestion, and radiating chest pain.  The veteran informed 
the examining physician that he had run out of blood pressure 
medication two weeks earlier.  Diagnosis at admission was 
angina, hypertension, history of myocardia infarction, and 
psoriasis.  The veteran was admitted to a monitored bed to 
rule out myocardial infarction and to control his blood 
pressure through medication.  While in bed rest, the veteran 
suffered a myocardial infarction and died despite the efforts 
of nurses and physicians to resuscitate him.

At the November 1995 hearing, the appellant was accompanied 
by two daughters, E. L. and T. B, both of whom testified and 
served as translators.  The appellant appeared to contend 
during the hearing that service connection could be granted 
for the cause of the veteran's death based on two different 
grounds.  First, the appellant alleged that the veteran's 
hypertension had its onset during his military service, and 
that the cause of his death (myocardial infarction) was the 
result of his hypertensive condition.  Second, she testified 
about the veteran's fall in 1993 which fractured his left 
hip.  Her testimony is unclear on this point, but she 
appeared to have alleged that it was the veteran's right 
ankle disability which caused him to fall and fracture his 
hip.  Regarding the 1993 fall, E. L. testified that the 
veteran had moved into a new home that was built poorly, and 
that "they tried to use less material as they could and it 
was very poor quality to begin with."  E. L. stated that 
"the way the steps were made they were short and you could 
easily fall off if [you] weren't . . . very familiar with it 
. . . ."  She also stated that there was no electricity in 
the house at the time of the fall, and the veteran was trying 
to negotiate the stairway at night.  She testified that the 
veteran "missed" a step and fell approximately two feet, 
"and that's how . . . he began [the] injuries."  Based on 
her testimony, it also appears that the appellant alleged 
that the veteran became depressed during the hospitalization 
incident to his fall due to an increasing feeling of 
dependence on others.  E. L. testified that the veteran 
"just really got tired . . . feeling depressed about it and 
with all the stress that he had to deal with and I think 
that's where maybe he decided . . . I'm just gonna give up."

In October 1997, the RO sent the appellant a letter which 
explained the kind of evidence needed to well ground her 
claim.  The RO asked the appellant to provide medical 
evidence and/or doctors' opinion to support her claim that 
the veteran's right ankle disability was related to the 
myocardial infarction which caused his death.  The record 
reflects that the appellant has not responded to the RO's 
request for evidence.


Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible, that 
is, a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Generally, service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110, 1153 (West 1991); 38 
C.F.R. § 3.303, 3.306 (1998).  Regulations of VA state that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Cardiovascular-renal 
disease, including hypertension, may be granted service 
connection although not otherwise established as incurred in 
service if manifested to a degree of 10 percent or more 
within one year from the date of separation, provided that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 C.F.R. §§ 3.307, 3.309 (1998).  
Further, service connection may be granted for a disability 
which is proximately due to a service-connected disease or 
injury.  38 C.F.R. § 3.310 (1998); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 
38 C.F.R. § 3.312.  A service-connected disability will be 
considered the principal cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The service-
connected disability will be considered a contributory cause 
of death when it contributed substantially or materially to 
death, that it combined to cause death, or that it aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  Id.  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
Lathan v. Brown, 7 Vet. App 359 (1995).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  38 C.F.R. § 
3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects in 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Id.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 494.  Consequently, lay 
assertions of medical causation cannot constitute sufficient 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).


Analysis.  The threshold question to be answered in this case 
is whether the appellant has presented evidence of a well-
grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If she 
has not, her appeal must fail.  38 U.S.C.A. § 5107(a); see 
Murphy, 1 Vet. App. at 81.  For a claim to be well grounded, 
there generally must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Epps and Caluza, both supra.

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by evidence of record.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. Aug. 7, 1997), aff'g 9 Vet. App. 40 
(1996). 

The Board has considered the appellant's lay statements to 
the effect that the veteran's service-connected right ankle 
disability, and other illnesses, if any, that the veteran may 
have incurred during service were causally related to his 
death.  However, it must be recalled that, at a minimum, 
there must be medical evidence which demonstrates a nexus 
between the cause of the veteran's death and a disease or 
injury incurred in service.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; Caluza, 7 Vet. App. at 506.  The Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Caluza, supra; Grottveit, 5 Vet. App. at 93.  Despite the 
appellant's good-faith contentions, there is nothing in the 
claims folder indicating that she is qualified through 
experience, training, or education to render a medical 
opinion.  See Espiritu, 2 Vet. App. at 494. 

Contrary to the appellant's contentions, the pertinent and 
probative medical records submitted in support of her claim 
are devoid of evidence tending to establish that the right 
ankle disability, or any other illness the veteran might have 
incurred during his service from 1941 to 1943 (or within the 
applicable post-service presumptive period), could be 
etiologically linked with his death more than 50 years later.  
There is no competent and probative evidence of record 
establishing that the veteran presented with or was diagnosed 
with coronary artery disease or hypertension during his 
service or for many years thereafter.  The record is also 
devoid of evidence tending to establish that the veteran's 
left hip infection, hypertension, or coronary artery disease 
was directly related to his service-connected right ankle 
disability.  Thus, the Board finds that record lacks any 
competent evidence that might show the veteran incurred any 
of the diseases during service, or within the applicable 
post-service presumption period, that are noted on his death 
certificate as the direct, antecedent, or underlying causes 
of death.

Absent a showing by competent and probative evidence that the 
veteran had a service-connected disability that had some 
causal relationship with his death, there can be no plausible 
basis for allowance of the appellant's claim.  See Espiritu, 
2 Vet. App. at 494.  Thus, it is the decision of the Board 
that the appellant has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim for service 
connection for the cause of the veteran's death is well 
grounded.  See Libertine v. Brown, 9 Vet. App. 521 (1996); 
Caluza, 7 Vet. App. at 506; Murphy, 1 Vet. App. at 81.

Finally, the Board notes that when it addresses in its 
decision a question that has not been addressed by the RO, 
such as whether or not the appellant's claim is well 
grounded, it must consider whether the appellant has been 
given adequate notice to respond and, if not, whether the 
appellant has been prejudiced thereby.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

